Title: From George Washington to Major Henry Lee, Jr., 28 June 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Sir,
          Head Qrs N[ew] W[indsor] June 28th 1779
        
        I have rec’d your letter dated yesterday & thank you for the information it contained I have now to request that you will endeavour to employ some person, in whom you can confide, & at the same time that is intelligent, to go into the works at stoney point, or if admittance is not to be gained, otherwise to obtain the best knowledge of them he can, so as to desc⟨r⟩ibe the particular kind of Works, the precise spots on which they stand, and the strength of the garrison. If you should succeed in this point, I must beg you will transmit me without delay a sketch of the works that I may be able to form an accurate idea of them. You will yourself take the best view you can, that you may the better know whether the report you get from the person sent in is to be relied on. Yrs &c.
        
          G.W.
        
        
          P.S. describe the number of Armed Vessels & their situation—& keep the contents of this letter to yourself.
          
            G.W.
          
        
      